Exhibit 10.6

 

AMENDED AND RESTATED

 

EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is effective
as of November 14, 2013 (the “Effective Date”), and amends and restates the
Employment Agreement entered into as of July 8, 2013 (the “former Agreement”),
between VeriTeQ Corporation, formerly known as Digital Angel Corporation, (the
“Employer”) and Scott R. Silverman, an individual (the “Employee”).

 

WHEREAS, Employee entered into an Employment and Non-Compete Agreement with
VeriTeQ Acquisition Corporation (“VeriTeQ”) effective as of January 1, 2012
(“VeriTeQ Employment Agreement”). As of the date of this Agreement, Employee’s
compensation under the VeriTeQ Employment Agreement has not been paid in full by
VeriTeQ.

 

WHEREAS, as of the date of the Former Agreement, the Employer, VeriTeQ and the
shareholders of VeriTeQ have conducted the closing of the transaction as
contemplated by that certain Share Exchange Agreement, whereby VeriTeQ became
the Employer’s wholly-owned subsidiary and Employee became the Chief Executive
Officer of the Employer (the “Exchange Agreement”).

 

WHEREAS, under the terms of the Exchange Agreement, the Employee terminated the
VeriTeQ Employment Agreement and released VeriTeQ from any and all action(s) and
causes of action(s) Employee may have had against VeriTeQ (including any change
of control payments and termination payments in connection with the Exchange
Agreement) in exchange for entering into the Former Agreement with the Employer
and the Employer becoming obligated to pay certain Contractual Obligations upon
certain conditions being met as specified hereunder.

 

Agreement 

 

In consideration of the above premises and the mutual promises, covenants and
agreements set forth below, and intending to be legally bound hereby, it is
hereby agreed as follows:

 

1. Definitions. Capitalized terms shall have the meanings defined in this
Agreement or on Exhibits A and B attached hereto unless the context otherwise
requires. Exhibits A and B are incorporated herein by this reference.

 

2. Employment Term and Duties.

 

2.1 Former Agreement and Employment Term. Employer and Employee agree that the
Former Agreement shall be amended and restated as set forth in this Agreement.
In accordance therewith. the Employer employs the Employee, and the Employee
accepts employment by the Employer, on the terms and conditions set forth in
this Agreement and for the period of time set forth in Exhibit B (the
“Employment Period”), which Employment Period shall be the term of this
Agreement.

 

2.2 Duties.

 

(a) The Employee will serve in the position set forth on Exhibit B. The Employee
will devote his full business time, attention, skill, and energy exclusively to
the business of the Employer, and will use his best efforts to promote the
success of the Employer’s business.

 

 
 

--------------------------------------------------------------------------------

 

  

(b) The Employee may engage in the following activities during the Employment
Period so long as such activities do not interfere or conflict with Employee’s
duties to Employer as set forth in Section 2.2(a) above: (i) serve on corporate,
civic, religious, educational, and/or charitable boards or committees; (ii)
deliver lectures, fulfill speaking engagements, or teach at educational
institutions without receiving any compensation other than reimbursement of
expenses, nominal stipends, or similar forms of compensation; and (iii) manage
his personal investments, provided that such investments do not conflict with
the Employee’s duties and responsibilities under this Agreement. If the Employee
is appointed or elected as an officer or director of the Employer or any
Affiliate, the Employee will fulfill his duties as such officer or director
without additional compensation. Upon termination of this Agreement for any
reason, the Employee automatically resigns as of such date as an officer and
director of the Employer and each Affiliate of which he is an officer or
director, if any.

 

(c) The Employee will report to the function indicated in Exhibit B.

 

2.3 Location. The Employee’s primary place of employment hereunder shall be as
set forth in Exhibit B.

 

3. Compensation and Benefits. The compensation and benefits payable and provided
to the Employee under this Agreement shall constitute the full consideration to
be paid to the Employee for all services to be rendered by the Employee to the
Employer and its Affiliates in all capacities.

 

3.1 Base Salary. During the first year of this Agreement, the Employee will be
paid an annual salary as set forth in Exhibit B (“Base Salary”), payable in
periodic installments according to the Employer’s customary payroll practices.

 

3.2 Annual Bonus. During the Employment Period of this Agreement, the Employee
shall be eligible to participate in an annual bonus plan. The bonus plan and any
amounts payable thereunder shall take into consideration one or more of the
following: personal performance and contribution, operational and financial
results, and other achievements attributable to Employee’s accomplishments
(“Bonus”). The bonus plan applicable to Employee under this Agreement is as
described in Exhibit B. The Bonus shall be payable according to the Employer’s
customary practices. The Bonus shall be paid in cash or, if the Employer and
Employee agree at the time, using shares of Employer’s common stock, at a
valuation equal to fair market value.

 

3.3 Business Expenses. In accordance with the rules and policies that the
Employer may establish from time to time, the Employer shall reimburse the
Employee for business expenses reasonably incurred by him in the performance of
his duties hereunder in accordance with the Employer’s documentation guidelines
as may be in effect from time to time, provided that in no event will such
reimbursement be made later than the end of the calendar year following the
calendar year in which the expenses are incurred.

 

3.4 Vacation. The Employee shall be entitled to the vacation period per calendar
year as set forth on Exhibit B (prorated for less than a full year). Unused
vacation time not to exceed an aggregate of two (2) weeks for all prior years
may be accumulated or carried over from year to year. The Employee shall not be
entitled to any compensation for unused vacation time except as provided in
Section 4.

 

3.5 Office and Support Staff. During the Employment Period, the Employee shall
be entitled to an office, furnishings, other appointments and secretarial or
other assistants as Employer shall determine are reasonably necessary to perform
the Employee’s duties and obligations as set forth herein and comparable to
other similarly situated employees of the Employer and its Affiliates.

 

3.6 Other. Additional compensation and benefits to be paid by Employer to the
Employee, if any, are set forth on Exhibit B.

 

 
-2-

--------------------------------------------------------------------------------

 

  

3.7 Contractual Obligations. Subject to Section 8, the Employee shall be
entitled to be paid the Contractual Obligations if the Employer receives gross
proceeds of an aggregate of at least $3,000,000 in cash in any capital
investment or capital raise or series of capital investments or capital raises,
either through the sale of equity or debt securities (but not including any
conversion of debt or other obligations into securities of the Employer or other
non-cash transaction) (collectively, the “Investment”). The Contractual
Obligations shall be payable within five (5) Business Days after the closing of
the Investment and receipt by the Employer of the gross proceeds of at least
$3,000,000 in cash. The Contractual Obligations shall be payable as follows: (i)
one-third (1/3rd) in cash and (ii) two-thirds (2/3rds) in shares of the
Employer’s restricted common stock, based on the closing price of a share of the
Employer’s common stock sold on the closing date of the Investment or, if not
available, on the most recent date after the Investment, as reported on the OTC
Markets or other applicable securities exchange. The Employee hereby agrees to
use his reasonable best efforts to have the Employer conduct the Investment as
soon as reasonably practicable following the date of this Agreement.

 

4. Termination.

 

4.1 Death; Disability. This Agreement will terminate automatically upon the
death or Disability of the Employee.

 

4.2 Termination Notice. Any termination of the Employee’s employment other than
a termination pursuant to Section 4.1 hereof shall be by written notice to the
other party, indicating the specific termination provision in this Agreement
relied upon, if any, and setting forth in reasonable detail the facts and
circumstances claimed to provide a basis for the termination of the Employee’s
employment under the provision so indicated. The date of the Employee’s
termination of employment shall be specified in such notice; provided, however,
that such date may not be earlier than any applicable cure periods as set forth
herein or, if a termination is being effected by the Employee for any reason,
such date shall in any event not be less than thirty (30) days from the date the
written notice is given to the Employer (the “Required Notice”), or if a
termination is being effected by the Employer other than for Cause, such date
shall in any event not be less than one hundred and twenty (120) days from the
date the written notice is given to the Employee, during any such periods
Employee shall continue to perform in accordance with this Agreement unless such
performance or notice period is waived by the Employer by written notice to the
Employee. Failure to provide the Required Notice or to perform in accordance
with this Agreement during such periods shall be deemed a material breach of
this Agreement by the Employee.

 

4.3 Termination Pay. Upon termination of the Employee’s employment, the Employer
will be obligated to pay or provide the Employee or the Employee’s estate, as
the case may be, only such compensation and Benefits as are provided in this
Section 4.3.

 

(a) Termination by the Employer for Cause; Resignation of the Employee without
Good Reason or Required Notice. If (i) the Employer terminates the Employee’s
employment for Cause; (ii) the Employee terminates his employment for any reason
other than Good Reason; or (iii) the Employee terminates his employment for any
reason without the Required Notice, then: the Employee shall be entitled to
receive the Accrued Obligations from the Employer, payable to Employee within
five (5) Business Days after the date of termination. Except as specifically
provided herein, the Employee shall not be entitled to any other payments or
Benefits pursuant to this Agreement.

 

(b) Termination due to Disability. If the Employee’s employment is terminated
due to Disability and Employer has provided disability insurance or disability
insurance reimbursement as provided herein, the Employee shall be entitled to
receive from the Employer the sum of the Accrued Obligations, payable to
Employee or Employee’s legal representative within thirty (30) Business Days
after the date of termination.

 

 
-3-

--------------------------------------------------------------------------------

 

  

(c) Termination by the Employee due to Good Reason or Termination by the
Employer without Cause or Termination due to a Change of Control or Termination
upon Death.

 

(i) If during the Employment Period of this Agreement, the Employee’s employment
is terminated by the Employee for Good Reason or by the Employer without Cause
or upon Employee’s death, the Employee shall be entitled to receive from the
Employer the Accrued Obligations and the Termination Payment.

 

(ii) If due to a Change of Control, the Employee shall no longer be employed by
the Employer or one of its Affiliates or by the Acquiring Party or one of its
Affiliates, Employee shall be entitled to receive from the Employer the Accrued
Obligations and the Change of Control Payment.

 

(d) For avoidance of confusion, the Employee will receive either the Termination
Payment or a Change of Control Payment, as applicable, under this Section but
will not receive both in connection with the same transaction or event.

 

(e)     Computer Equipment. Upon any termination of Employee’s employment,
Employee may retain the computer equipment and cell phone that were provided to
him for his business use, provided that he must remove any Employer data from
his computer equipment and provide such data to Employer.

 

4.4 Payment. Any payment to Employee pursuant to Section 4.3 shall be payable by
Employer in accordance with its usual payroll practices, less standard
deductions and withholdings, all as if Employee remained active on Employer’s
payroll, except for any amounts representing bonus payments (which shall be
payable over the same period), which payment shall be payable to Employee in
cash, or if Employee so agrees, in shares of Employer’s common stock valued at
market value, subject to receipt of the release and waiver required by Section
4.5 and to the provisions of Section 4.6.

 

4.5 Release and Waiver. Notwithstanding anything in Sections 4.3 and 4.4 to the
contrary, the Employee shall not be entitled to any payment or Benefit pursuant
to Section 4.3, except for Accrued Obligations as required by law, unless the
Employee has delivered to the Employer a general release, signed and in a form
reasonably acceptable to the Employer, that releases the Employer and its
Affiliates, and all their respective officers, directors, employees, and agents
from any and all claims of any kind that the Employee may have arising out of
the Employee’s relationship with the Employer or any of its Affiliates or the
termination of employment, but excluding any claims arising under this
Agreement, and such release has become irrevocable by no later than the date
which is sixty (60) days following the date of termination.

 

4.6 Six-Month Waiting Period for Distributions Upon Separation From Service. To
the extent required by Section 409A of the Internal Revenue Code of 1986 (as
amended) (the “Code”), amounts that would otherwise be payable under this
Section 4 during the six-month period immediately following the Employee’s
termination, shall instead be paid on the first business day after the
expiration of such six-month period, plus interest thereon, at a rate equal to
the applicable Federal short-term rate (as defined in Section 1274(d) of the
Code) for the month in which such date of termination occurs from the respective
dates on which such amounts would otherwise have been paid until the actual date
of payment. In no event will any termination or Change of Control payments be
made hereunder, unless the relevant termination of employment constitutes
“separation from service” under Section 409A.

 

5. Non-Competition and Non-Interference.

 

5.1 Acknowledgements. The Employee acknowledges that (a) the services to be
performed by him under this Agreement are of a special, unique, unusual,
extraordinary, and intellectual character and (b) the provisions of this Section
5 are reasonable and necessary to protect the Confidential Information,
goodwill, and other business interests of the Employer and its Affiliates.

 

 
-4-

--------------------------------------------------------------------------------

 

  

5.2 Covenants of the Employee. The Employee covenants that he will not, directly
or indirectly, and except as specifically provided on Exhibit B of this
Agreement:

 

(a) during the Non-Compete Period, without the express prior written consent of
the Board of Directors, as owner, officer, director, employee, stockholder,
principal, consultant, agent, lender, guarantor, cosigner, investor, or trustee
of any corporation, partnership, proprietorship, joint venture, association, or
any other entity of any nature, engage, directly or indirectly, in the Business
in any state in the United States or in any country in which the Employer or any
of its Affiliates is conducting Business activities or has conducted Business
activities in the twelve (12) months prior to termination, provided however,
that the Employee may purchase or otherwise acquire for passive investment up to
five percent (5%) of any class of securities of any such enterprise under
Section 12(g) of the Securities Exchange Act of 1934;

 

(b) whether for the Employee’s own account or for the account of any other
person at any time during his employment with the Employer or its Affiliates
(except for the account of the Employer and its Affiliates) and the Non-Compete
Period, solicit from any person or entity that is a customer of the Employer
Business of the same or similar type being carried on by the Employer or its
Affiliates, whether or not the Employee had personal contact with such person or
entity during the Employee’s employment with the Employer;

 

(c) whether for the Employee’s own account or the account of any other person
and at any time during his employment with the Employer or its Affiliates and
the Non-Compete Period, (i) solicit, employ, or otherwise engage as an employee,
independent contractor, or otherwise, any person who is an employee of the
Employer or an Affiliate, or in any manner induce, or attempt to induce, any
employee of the Employer or its Affiliates to terminate his employment with the
Employer or its Affiliate; or (ii) interfere with the Employer’s or its
Affiliate’s relationship with any person or entity that, at any time during the
Employment Period, was an employee, contractor, supplier, or customer of the
Employer or its Affiliate, provided however, that nothing herein shall prevent
the Employee from offering employment to, or employing or otherwise engaging,
any person who responds to an advertisement directed to the general public, or
some segment thereof, and not specifically to such person; or

 

(d) at any time after the termination of his employment, disparage the Employer
or its Affiliates or any shareholders, directors, officers, employees, or agents
of the Employer or any of its Affiliates, so long as the Employer does not
disparage the Employee; provided, however, that notwithstanding the foregoing,
paragraph (a) of this Section 5.2 shall not apply if the Employee’s employment
is terminated pursuant to Section 4.3(c)(i) hereof. If any covenant in this
Section 5.2 is held to be unreasonable, arbitrary, or against public policy,
such covenant will be considered to be divisible with respect to scope, time,
and geographic area, and such lesser scope, time, or geographic area, or all of
them, as a court of competent jurisdiction may determine to be reasonable, not
arbitrary, and not against public policy, will be effective, binding, and
enforceable against the Employee. The Employee hereby agrees that this covenant
is a material and substantial part of this Agreement and that: (i) the
geographic limitations are reasonable; (ii) the term of the covenant is
reasonable; and (iii) the covenant is not made for the purpose of limiting
competition per se and is reasonably related to a protectable business interest
of the Employer. The period of time applicable to any covenant in this Section
5.2 will be extended by the duration of any violation by the Employee of such
covenant.

 

6. Non-Disclosure Covenant

 

6.1 Acknowledgments by the Employee. The Employee acknowledges that (a) the
Employee will be afforded access to Confidential Information; (b) public
disclosure of such Confidential Information would have an adverse effect on the
Employer and its Affiliates and its business; and (c) the provisions of this
Section 6 are reasonable and necessary to prevent the improper use or disclosure
of Confidential Information.

 

 
-5-

--------------------------------------------------------------------------------

 

  

6.2 Covenants of the Employee. The Employee covenants as follows:

 

(a) Confidentiality. During and after his employment with the Employer and its
Affiliates, the Employee will hold in confidence the Confidential Information
and will not disclose such Confidential Information to any person other than in
connection with the performance of his duties and obligations hereunder, except
with the specific prior written consent of the Board of Directors; provided,
however, that the parties agree that this Agreement does not prohibit the
disclosure of Confidential Information where applicable law requires in response
to subpoenas and/or orders of a governmental agency or court of competent
jurisdiction. In the event that the Employee is requested or becomes legally
compelled under the terms of a subpoena or order issued by a court of competent
jurisdiction or by a governmental body to disclose Confidential Information, the
Employee agrees that he will (i) immediately provide the Employer with written
notice of the existence, terms, and circumstances, surrounding such request(s)
so that the Employer may seek an appropriate protective order or other
appropriate remedy, (ii) cooperate with the Employer in its efforts to decline,
resist, or narrow such requests, and (iii) if disclosure of such Confidential
Information is required in the opinion of counsel, exercise reasonable efforts
to obtain an order or other reliable assurance that confidential treatment will
be accorded to such disclosed information.

 

(b) Trade Secrets. Any and all trade secrets of the Employer and its Affiliates
will be entitled to all the protections and benefits under the federal and state
trade secret and intellectual property laws and any other applicable law. If any
information that the Employer or any of its Affiliates deems to be a trade
secret is found by a court of competent jurisdiction not to be a trade secret
for purposes of this Agreement, such information will, nevertheless, be
considered Confidential Information for the purposes of this Agreement, so long
as it otherwise meets the definition of Confidential Information. The Employee
hereby waives any requirement that the Employer or any of its Affiliates submit
proof of the economic value of any trade secret or post a bond or other
security.

 

(c) Removal. The Employee will not remove from the premises of the Employer or
any of its Affiliates (except to the extent such removal is for purposes of the
performance of the Employee’s duties at home or while traveling, or except
otherwise specifically authorized by the Employer or the applicable Affiliate)
any document, record, notebook, plan, model, component, device, or computer
software or code, whether embodied in a disk or in any other form belonging to
the Employer or any of its Affiliates or used in the business of the Employer or
of any of its Affiliates (collectively, the “Proprietary Items”). All of the
Proprietary Items, whether or not developed by the Employee, are the exclusive
property of the Employer or its applicable Affiliate. Upon termination of his
employment, or upon the request of the Employer during the Employment Period,
the Employee will return to the Employer all of the Proprietary Items and
Confidential Information in the Employee’s possession or subject to the
Employee’s control, and the Employee shall not retain any copies, abstracts,
sketches, or other physical embodiments in electronic form or otherwise, of any
such Proprietary Items or Confidential Information.

 

(d) Development of Intellectual Property. Any and all writings, inventions,
improvements, plans, designs, architectural work papers, drawings, processes,
procedures, and/or techniques (“Intellectual Property”) which the Employee (i)
made, conceived, discovered, or developed, either solely or jointly with any
other person or persons, at any time when the Employee was an employee of the
Employer or any of its Affiliates whether pursuant to this Agreement or
otherwise, whether or not during working hours, and whether or not at the
request or upon the suggestion of the Employer or any of its Affiliates, which
relate to or were useful in connection with any business now or hereafter
carried on or contemplated by the Employer or any of its Affiliates, including
developments or expansions of its fields of operations, or (ii) may make,
conceive, discover, or develop, either solely or jointly with any other person
or persons, at any time when the Employee is an employee of the Employer or its
Affiliates, whether or not during working hours and whether or not at the
request or upon the suggestion of the Employer or any of its Affiliates, which
relate to or are useful in connection with any business now or hereafter carried
on or contemplated by the Employer or any of its Affiliates, including
developments or expansions of its present fields of operations, shall be the
sole and exclusive property of the Employer and its Affiliates. The Employee
shall make full disclosure to the Employer of all such Intellectual Property and
shall do everything necessary or desirable to vest the absolute title thereto in
the Employer. The Employee shall write and prepare all specifications and
procedures regarding such Intellectual Property and otherwise aid and assist the
Employer so that the Employer can prepare and present applications for
copyright, patent, or trademark protection therefor and can secure such
copyright, patent, or trademark wherever possible, as well as reissues,
renewals, and extensions thereof, and can obtain the record title to such
copyrights, patents, or trademarks so that the Employer or its designated
Affiliate shall be the sole and absolute owner thereof in all countries in which
it may desire to have copyright, patent, or trademark protection. The Employee
shall not be entitled to any additional or special compensation or reimbursement
regarding any and all such Intellectual Property.

 

 
-6-

--------------------------------------------------------------------------------

 

  

7. General Provisions of Sections 5 and 6.

 

7.1 Injunctive Relief and Additional Remedy. The Employee acknowledges that the
injury that would be suffered by the Employer and its Affiliates as a result of
a breach of the provisions of Sections 5 and 6 of this Agreement would be
irreparable and that an award of monetary damages to the Employer for such a
breach may be an inadequate remedy. Consequently, the Employer will have the
right, in addition to all other rights, to seek injunctive relief to restrain
any breach or threatened breach or otherwise to specifically enforce any
provision of this Agreement. The Employee waives any requirement that the
Employer secures or posts any bond in conjunction with any such remedies. The
Employee further agrees to and hereby does submit to in personam jurisdiction
before each and every court for that purpose. Without limiting the rights of the
Employer or of any of its Affiliates under this Section 7 or any other remedies
available to the Employer or its Affiliates, if the Employee breaches any other
provisions of Sections 5 and 6 and such breach is proven in a court of competent
jurisdiction, the Employer will have the right to cease making any payments or
providing Benefits otherwise due to the Employee under this Agreement.

 

7.2 Covenants of Sections 5 and 6 are Essential and Independent Covenants. The
covenants of the Employee in Sections 5 and 6 hereof are essential elements of
this Agreement, and without the Employee’s agreement to comply with such
covenants, the Employer would not have entered into this Agreement or continued
the employment of the Employee. The Employer and the Employee have independently
consulted their respective counsel and have been advised in all respects
concerning the reasonableness and propriety of such covenants, with specific
regard to the nature of the business conducted by the Employer and its
Affiliates. In addition, the Employee’s covenants in Sections 5 and 6 are
independent covenants and the existence of any claim by the Employee against the
Employer under this Agreement or otherwise will not excuse the Employee’s breach
of any covenant in Sections 5 or 6. Notwithstanding anything in the Agreement to
the contrary, the covenants and agreements of the Employee in Sections 5 and 6
shall survive the termination of the Agreement, except as provided below.

 

8. Representations and Release by Employee Regarding VeriTeQ Employment
Agreement. The obligation of the Employer to pay the Contractual Obligations
under this Agreement is conditioned on the following representations and
covenants by the Employee.

 

8.1 The Employee hereby acknowledges, represents and warrants that the VeriTeQ
Employment Agreement is terminated in all respects.

 

8.2 The Employee hereby agrees that the Contractual Obligations represent full
and fair compensation for any and all amounts owed to Employee by VeriTeQ,
including deferred compensation and bonuses and any amounts under termination
and change of control provisions, under the VeriTeQ Employment Agreement. The
Employee hereby specifically acknowledges, represents and warrants that in
connection with the Exchange Agreement, no change of control or termination
payments or compensation were due or payable under the VeriTeQ Employment
Agreement, or if such payments or compensation were due, that Employee hereby
waives the payment of any such termination or change in control payments or
compensation under the VeriTeQ Employment Agreement.

 

8.3 The Employee hereby releases VeriTeQ, including its respective officers,
directors, employees, agents, parent and subsidiary corporations and successors
in interest and/or assigns, from any and all claims, demands, obligations,
actions, and causes of actions, at law or in equity, statutory or in common law,
of any nature whatsoever, known or unknown, fixed or contingent, which the
Employee has, had or may hereafter have against VeriTeQ arising out of the
Employee’s relationship with VeriTeQ or any of its Affiliates or the termination
of employment with VeriTeQ. The Employee agrees that it will not file any action
or assert any claim which has been released in this Section.

 

 
-7-

--------------------------------------------------------------------------------

 

  

8.4 The Employee acknowledges and represents that: (i) Employee has read this
Agreement, specifically including this Section 8, and understands its
consequences; (ii) that Employee has determined to execute this Agreement of his
own free will; (iii) that Employee has not relied upon any statements or
explanations made by either VeriTeQ or the Employer regarding this Agreement;
(iv) has determined that the payment of the Contractual Obligations constitutes
fair and adequate consideration for the promises, releases and agreements made
by the Employee in this Agreement regarding the VeriTeQ Employment Agreement;
and (v) Employee has been advised by VeriTeQ and the Employer to seek legal
counsel regarding this Agreement and has been given the opportunity to do so.  

 

9. General Provisions.

 

9.1 Indemnification. The Employer shall indemnify and hold harmless the Employee
to the fullest extent permitted by applicable law against all costs (including
reasonable attorneys’ fees and costs), judgments, penalties, fines, amounts paid
in settlements, interest, and all other liabilities incurred or paid by the
Employee in connection with the investigation, defense, prosecution, settlement,
or appeal of any threatened, pending, or completed action, suit, or proceeding,
whether civil, criminal, administrative, or investigative and to which the
Employee was or is a party or is threatened to be made a party by reason of the
fact that the Employee is or was an officer, employee, director or agent of the
Employer or its Affiliates, or by reason of anything done or not done by the
Employee in any such capacity or capacities, provided that the Employee acted in
good faith and in a manner the Employee reasonably believed to be in or not
opposed to the best interests of the Employer or any of its Affiliates, and,
with respect to any criminal action or proceeding, had no reasonable cause to
believe his conduct was unlawful. The Employer also shall pay any and all
expenses (including reasonable attorney’s fees) incurred by the Employee as a
result of the Employee being called as a witness in connection with any matter
involving the Employer and/or any of its officers or directors. Nothing herein
shall limit or reduce any rights of indemnification to which the Employee might
be entitled under the organizational documents of the Employer or as allowed by
applicable law.

 

9.2 Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by either
party in exercising any right or privilege under this Agreement will operate as
a waiver of such right or privilege, and no single or partial exercise of any
such right or privilege will preclude any other or further exercise of any right
or privilege. To the maximum extent permitted by applicable law, any claim or
right arising out of this Agreement may only be discharged by a waiver or
renunciation of the claim or right in writing signed by the other party.

 

9.3 Successors.

 

(a) This Agreement is personal to the Employee and shall not be assignable by
the Employee, other than economic rights that may be assigned by will or the
laws of descent and distribution. This Agreement shall inure to the benefit of
and be enforceable by the Employee’s legal representatives.

 

(b) This Agreement shall inure to the benefit of and be binding upon the
Employer and its successors and assigns. Any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of the Employer shall perform
this Agreement in the same manner and to the same extent that the Employer would
be required to perform it if no such succession had taken place. The Employer
agrees to fully disclose this Agreement and its binding effect to any successor
or potential successor and will require any successor to expressly acknowledge
its assumption of this Agreement and such successor’s obligation to perform this
Agreement in the same manner and to the same extent that the Employer would be
required to perform it if no such succession had taken place.

 

(c) As used in this Agreement, “Employer” shall mean the Employer as defined
above and any successor to its business and/or assets by operation of law or
otherwise.

 

 
-8-

--------------------------------------------------------------------------------

 

  

9.4 Notices. All notices, consents, waivers and other communication required
under this Agreement must be in writing and will be deemed to have been duly
given when (a) delivered by hand (with written confirmation of receipt), (b)
sent by facsimile or email (with written confirmation of delivery), provided
that a copy is mailed by certified mail, return receipt requested, the same day
or the next Business Day, or (c) when received by the addressee, if sent by a
nationally recognized overnight delivery service, in each case to the
appropriate addresses and facsimile numbers set forth below (or to such other
addresses and facsimile numbers as a party may designate by notice to the other
parties):

 

If to the Employer:

 

VeriTeQ Corporation

Attention: President & CEO

Employer’s corporate headquarters

Facsimile: 561-846-7001

 

If to the Employee:

 

Scott R. Silverman

955 Iris Drive

Delray Beach, FL 33483

Facsimile: 561-                   

 

 

9.5 Entire Agreement; Supersede. This Agreement, together with the Exhibits
attached hereto, contains the entire agreement between the parties with respect
to the subject matter hereof, and expressly terminates, rescinds, replaces, and
supersedes all prior and contemporaneous agreements and understandings, oral or
written, between the parties with respect to the subject matter hereof.

 

9.6 Governing Law; Submission to Jurisdiction; Mediation.

 

(a) THIS AGREEMENT WILL BE GOVERNED BY THE LAWS OF THE STATE OF DELAWARE WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO
THE EXCLUSIVE JURISDICTION OF THE FEDERAL COURT IN PALM BEACH COUNTY, FLORIDA,
FOR THE PURPOSES OF ANY PROCEEDINGS ARISING OUT OF THIS AGREEMENT, AND HEREBY
WAIVES ALL RIGHTS TO TRIAL BY JURY AND AGREES THAT ANY PROCEEDING SHALL INSTEAD
BE DECIDED BY A JUDGE SITTING WITHOUT A JURY.

 

(b) Prior to commencement of any legal proceeding or at any time after
commencement of any legal proceeding, Employee agrees that, upon request of
Employer, and at the expense of the Employer, any dispute between Employee and
Employer shall be presented for non-binding mediation by a third party mediator.
In the event that Employee fails to comply with his obligation to participate in
mediation as required herein, such failure shall constitute a breach of this
Agreement by Employee entitling Employer to damages.

 

9.7 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect, unless the absence of such
invalid or unenforceable provision materially alters the rights or obligations
of either party hereto. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable, unless the absence of such invalid or
unenforceable portion of such provision materially alters the rights or
obligations of either party hereto.

 

9.8 Tax Withholding and Reporting. The Employer shall withhold from all payments
hereunder all applicable taxes that it is required to withhold with respect to
payments and Benefits provided under this Agreement and shall report all such
payments and withholdings to the appropriate taxing authorities as required by
applicable law.

 

 
-9-

--------------------------------------------------------------------------------

 

  

9.9 Amendments and Waivers. This Agreement may not be modified, waived, or
discharged unless such waiver, modification, or discharge is agreed to in
writing and signed by both parties and subject to authorization of the Board of
Directors. Any waiver by either party hereto shall be specific to the event and
shall not be deemed a waiver of any other event.

 

9.10 Survival. The provision of provisions of Sections 4, 5, 6, 7, 8 and 9 shall
survive the termination of this Agreement.

 

9.11 Counterparts. This Agreement may be executed in any number of counterparts,
by original or facsimile signatures, each of which shall constitute an original
and all of which taken together shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
effective for all purposes as of the Effective Date.

 

VeriTeQ Corporation   Scott R. Silverman                           By: /s/
Lorraine Breece   /s/ Scott Silverman           Its: CFO    

 

 
-10-

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Definitions

 

“Accrued Obligations” means, at the relevant date, the sum of the following: (i)
the Employee’s earned or accrued, but unpaid, Base Salary through the date of
termination of the Employee’s employment; (ii) any Bonus earned or accrued and
vested, but unpaid; (iii) the economic value of any of the Employee’s accrued,
but unused, vacation time; and (iv) any unreimbursed business expenses incurred
by the Employee.

 

“Affiliate” means a person or entity who or which, (i) with respect to an
entity, directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such entity; or (ii) with
respect to the Employee, is a parent, spouse, or issue of the Employee,
including persons in an adopted or step relationship, or an entity in which
Employee owns more than forty percent (40%) of the voting rights, interests or
equity of such entity or serves as an executive officer or a member of its board
of directors or governors or any similar positions.

 

“Acquiring Party” is as defined under the definition of “Change of Control.”

 

“Board of Directors” means the board of directors of VeriTeQ Corporation.

 

“Benefit” means the payment of eighteen (18) months (“Premium Payment Period”)
of COBRA insurance continuation premium payments for the Employer and his
eligible spouse and eligible dependents, provided such individuals make a timely
election for COBRA insurance and remain eligible for COBRA during the Premium
Payment Period.

 

“Business” means the business in which VeriTeQ Corporation or any of its
subsidiaries is engaged in at the time this Agreement is terminated.

 

“Business Day” shall mean any day other than a Saturday, Sunday or bank holiday
recognized at the Employer’s corporate headquarters.

 

“Cause” means:

 

(a) an act of fraud, misappropriation, or personal dishonesty taken by the
Employee at the expense of the Employer or an Affiliate, including, but not
limited to, the willful engaging by the Employee in illegal conduct or gross
misconduct, which act in any such case is or reasonably could be injurious to
the Employer;

 

(b) the material violation by the Employee of a material obligation of the
Employee under this Agreement, including but not limited to, the willful or
continued failure of the Employee to perform substantially the Employee’s duties
with the Employer or its Affiliates (other than such failure resulting from
Disability) which violation or failure is not remedied within ten (10) Business
Days after receipt of written notice or demand for substantial performance or
corrective action is delivered to the Employee by Employer which identifies the
manner in which Employer believes that the Employee has not substantially
performed the Employee’s duties or has violated an obligation under this
Agreement;

 

(c) the conviction, or plea of nolo contendere, of the Employee for any felony
or the final determination by any government regulatory agency that Employee has
violated a law, regulation or rule, which determination results in a punishment
or agreement that prevents Employee from providing services hereunder;

 

 
A-1

--------------------------------------------------------------------------------

 

 

(d) failure of the Employee to provide the Required Notice to Employer and to
substantially comply with all requirements of Section 4.2 of this Agreement.

 

“Change of Control” means any bona fide, third-party change of control as
follows:

 

(a) any person or entity (or persons or entities acting as a group) (other than
the Employer or the Employee or one of their Affiliates, any trustee or other
fiduciary holding securities under any employee benefit plan of the Employer, or
any company owned directly or indirectly by the shareholders of the Employer in
substantially the same proportions as their ownership of stock in the Employer)
(the “Acquiring Party”) acquires stock of Employer that, together with stock
then held by such person, entity or group, results in such person, entity or
group holding more than fifty percent (50%) of the total combined voting power
of all classes of the then issued and outstanding securities of the Employer; or

 

(b) the sale of all or substantially all of the properties and assets of the
Employer to any person or entity which is not an Affiliate of the Employer, the
Employee or an Affiliate of the Employee (the “Acquiring Party”).

 

Notwithstanding the foregoing, the transactions pursuant to the terms of the
Share Exchange Agreement, dated June _, 2013, between VeriTeQ Acquisition
Corporation and the Employer and the Investment will not constitute a Change of
Control under this Agreement and will not trigger any Change of Control rights.

 

“Change of Control Payment” means the payment as defined in Exhibit B.

 

“Confidential Information” means any and all intellectual property of the
Employer (or any of its Affiliates), including but not limited to:

 

(a) trade secrets concerning the business and affairs of the Employer (or any of
its Affiliates), product specifications, data, know-how, formulae, compositions,
processes, designs, sketches, photographs, graphs, drawings, samples, inventions
and ideas, past, current and planned research development, current and planned
manufacturing or distribution methods and processes, customer lists, current and
anticipated customer requirements, price lists, market studies, business plans,
computer software and programs (including object code and source code), computer
software and database technologies, systems, structures, and architectures (and
related formulae, compositions, processes, improvements, devices, know-how,
inventions, discoveries, concepts, ideas, designs, methods and information), and
any other information, however documented, that is a trade secret under federal,
state or other applicable law; and

 

(b) information concerning the business and affairs of the Employer (or any of
its Affiliates) (which includes historical financial statements, financial
projections and budgets, historical and projected sales, capital spending
budgets and plans, the names and backgrounds of key personnel, personnel
training and techniques and materials), however documented; and notes, analysis,
compilations, studies, summaries, and other material prepared by or for the
Employer (or any of its Affiliates) containing or based, in whole or in part, on
any information included in the foregoing.

 

Notwithstanding the foregoing, Confidential Information shall not include
information otherwise lawfully known generally by or readily accessible to the
trade or general public other than by the improper disclosure, directly or
indirectly, by the Employee or an Affiliate of the Employee.

 

“Contractual Obligations” means the deferred compensation, deferred bonuses and
all other amounts accrued but unpaid pursuant to the VeriTeQ Employment
Agreement in the total amount of $912,116 of as the date of this Agreement.

 

 
A-2

--------------------------------------------------------------------------------

 

  

“Disability” means the inability of the Employee, due to the injury, illness,
disease, or bodily or mental infirmity, to engage in the performance of
substantially all of the usual duties of employment with the Employer as
contemplated by Section 2.2 herein, such Disability to be determined by the
Board of Directors upon receipt and in reliance on competent medical advice from
one or more individuals, selected by the Board of Directors, who are qualified
to give such professional medical advice. The Employee must submit to a
reasonable number of examinations by the medical doctor making the determination
of Disability, and the Employee hereby authorizes the disclosure and release to
the Employer of such determination and all supporting medical records. If the
Employee is not legally competent, the Employee’s legal guardian or duly
authorized attorney-in-fact will act in the Employee’s stead for the purposes of
submitting the Employee to the examinations, and providing the authorization of
disclosure required hereunder.

 

It is expressly understood that the Disability of the Employee for a period of
one hundred twenty (120) calendar days or less in the aggregate during any
period of twelve (12) consecutive months, in the absence of any reasonable
expectation that his Disability will exist for more than such a period of time,
shall not constitute a failure by him to perform his duties hereunder and shall
not be deemed a breach or default and the Employee shall receive full
compensation for any such period of Disability or for any other temporary
illness or incapacity during the Employment Period of this Agreement.

 

“Employment Period” means the term of the Employee’s employment under this
Agreement as set forth in Exhibit B.

 

“Fiscal Year” means the fiscal year of Employer.

 

“Good Reason” means:

 

(a) that without the Employee’s prior written consent and in the absence of
Cause, one or more of the following events occurs:

 

(i) any material and adverse change in the Employee’s authority, duties, or
responsibilities as set forth in Section 2, including loss of the position
and/or title provided for in this Agreement of the Employer or no longer
reporting directly to the function indicated in Exhibit B;

 

(ii) failure by the Employer to comply with and satisfy Section 9.3(b) of this
Agreement; or

 

(iii) the material violation by the Employer of a material obligation of the
Employer under this Agreement, which violation or failure is not remedied within
ten (10) Business Days (or such additional reasonable period of time if
additional time is necessary to remedy) after receipt of written notice or
demand for substantial performance or corrective action is delivered to the
Employer by the Employee, delivered as required by this Agreement, which
specifically identifies the manner in which Employee believes that the Employer
has not substantially performed the Employer’s duties or violated an obligation
under this Agreement; and

 

(b) within sixty (60) Business Days of learning of the occurrence of any such
event under (a)(i) through (iii) above, and in the absence of any circumstances
that constitutes Cause, the Employee terminates employment with the Employer by
written notice to the Employer in the manner required by this Agreement; the
date of termination set forth in such notice shall not be less than thirty (30)
days from the date notice is given to Employer as required by Section 4.2 of
this Agreement.

 

(c)      notwithstanding the foregoing, Good Reason shall not include the
non-payment of the Base Salary and Bonus due under this Agreement until after
such time as the Employer closes on the Investment and has received aggregate
gross proceeds of at least $3,000,000 in cash.

 

“Non-Compete Period” means the period beginning on the Effective Date and ending
as set forth in Exhibit B.

 

“Termination Payment” shall mean the payment as defined in Exhibit B.

 

 
A-3

--------------------------------------------------------------------------------

 

 

Exhibit B 

 

Employment Agreement Terms 

 

1.

Employment Period. The Employment Period referenced in Section 2.1 of the
Agreement shall be for a period commencing from the date of this Agreement
through December 31, 2016, as can be terminated earlier in accordance with the
provisions of Section 4.

 

2.

Position. The Employee will serve as the Chairman and Chief Executive Officer of
the Employer. In this capacity, Employee will have such duties and
responsibilities as are reasonably consistent with such position as well as such
additional duties as may be reasonably prescribed from time to time by the
Employer’s Board of Directors.

 

3.

Location. The Employee will operate from various locations and offices of
Employer as necessary and as assigned. Employee shall travel to other locations
as necessary to perform his obligations and duties to the Employer. Usual and
customary expenses of travel shall be borne by Employer.

 

4.

Base Salary. During the Employment Period, Employee will be paid an annual
salary of $330,000, which Base Salary will be reviewed annually during the
Employment Period as set forth in Section 3.1 of the Agreement. Notwithstanding
the above, the Base Salary shall increase a minimum of five percent (5%) per
annum.

 

5.

Annual Bonus. During the Employment Period, Employee is eligible to receive an
annual Bonus based on performance metrics and goals as determined annually by
the Board of Directors, with the amount of such Bonus to be determined based
upon the the annual objectives determined by the compensation committee of the
Board of Directors, but in no event to be less than 100% of earned base salary
for the applicable year.

 

6.

Other Compensation. During the Employment Period:

 

(a)       Non-Allocable Expense Payment. The Employee will be paid an annual
non-allocable expense payment of $30,000, payable in two equal installments on
or before April 1st and October 1st of each year.

 

(b)      Reimbursement of Automobile Lease or Financing Payments. Employer
shall, at its option, either (i) lease for Employee an automobile, or (ii)
reimburse Employee for the lease or financing payments incurred by the Employee
on the Employee’s automobile, the amount of such reimbursement to be reasonably
comparable to the current cost of Employee’s current automobile. Employer shall
reimburse car-related expenses, including fuel, tolls and parking, for business,
commuting and personal use.

 

(c)     Reimbursement of Disability Insurance. Employer shall, at its option,
either (1) provide to Employee disability insurance that provides standard
disability coverage and terms, in an amount of at least equal to $22,500 per
month until age 65, or (ii) reimburse Employeefor the premium payments incurred
by Employee for disability insurance coverage for himself,., the amount of such
reimbursement to be reasonably comparable to the current cost of Employee’s
disability insurance.

 

(d)     Provision of Health Insurance and Reimbursement for Executive Health
Benefits. Employer shall provide the following benefits related to health and
wellbeing (collectively, the “Benefits”): (1) Employer shall provide such
comprehensive health insurance as it provides to other executives and employees,
and (2) Employer shall reimburse up to $5,000 per year for the payment of
executive health benefits, including physical examinations and other related
health services.

 

(e)     Business attire reimbursement. Employer shall reimburse employee for
expenses related to business attire, in an amount not to exceed $950 per month,
which amount may be carried forward up to 12 subsequent months.

 

 
B-1

--------------------------------------------------------------------------------

 

  

(f)     Life insurance.      If Employer elects to secure a key man life
insurance policy on the life of Employee, it will provide a split-dollar policy
(i.e. one half of any proceeds will go to Employer and the one half will go to
Employee).

 

7.

Termination Payment. Termination Payment will be equal to the Employee’s Base
Salary from the date of termination through December 31, 2016 (or two years,
whichever is longer), plus Bonus for such period, with such Bonus being
determined based upon the time remaining between the date of termination and
December 31, 2016 (or two years, whichever is longer) and with the rate of bonus
to be based upon the average annual Bonus paid by the Employer to the Employee
over the last three (3) full calendar years (or if the Agreement is terminated
before the Employee has been employed by the Employer for three (3) full
calendar years, for purposes of calculating the average Annual Bonus, the
Employer will use 100% of Employee’s Base Salary as the annual Bonus) plus the
Benefits, payable to the employee as provided under Sections 4.4 through 4.6 of
the Agreement. Further, Employee may, at his sole option, assume all obligations
for the lease and financing payments for the automobile then used by Employee.

 

8.

Change of Control Payment. Change of Control Payment will be equal to 299% of
Employee’s Base Salary plus 299% of average annual Bonus paid by the Employer to
the Employee over the last three (3) full calendar years (or if the Agreement is
terminated before the Employee has been employed by the Employer for three (3)
calendar years, for purposes of calculating the average annual Bonus, the
Employer will use 60% of Employee’s Base Salary as the annual Bonus), payable to
Employee in cash or stock or any combination of both as mutually agreed between
the Employee and the Employer. Further, Employee may, at his sole option, assume
all obligations for the lease and financing payments for the automobile then
used by Employee.

 

9.

Vesting of Awards Upon Termination. All outstanding options, stock appreciation
rights, restricted stock awards, performance units or performance shares, cash
awards or other stock-based awards (collectively, the “Awards”) then held by
Employee shall become fully vested and exercisable upon any termination of
employment described in Sections 4.3(b) and (c) of the Agreement, and shall
remain exercisable for the remaining term of the Award. All options will become
vested and exercisable upon a Change of Control. Upon any termination of
employment described in Section 4.3(a) of the Agreement, all unvested Awards
shall terminate and all vested options shall remain exercisable for a period of
90 days and thereafter terminate.

 

10.

Non-Compete. The non-competition provisions of this Agreement, Section 5.2,
shall include Employee’s activities in all areas, technologies, product lines
and market segments in which the Employer is involved at the time this agreement
is terminated.

 

11.

Non-Compete Period. The non-competition provisions of this Agreement, Section
5.2, shall specifically prohibit Employee’s activities from the Effective Date
through that date eighteen (18) months from the date this agreement is
terminated.

 

11.

Vacation. Employee shall be entitled to four (4) weeks of vacation per calendar
year in accordance with Section 3.4 of the Agreement.

 

12.

Notices. Any notices to be given to Employee as set forth in Section 9.4 of the
Agreement shall be to the address and facsimile number set forth in Section 9.4
of the Agreement.

 

13.

Awards. The Employee will receive Awards as determined by the Board of Directors
or relevant Board Committee.

 

Initials:

   SS     Employee

         LMB     Employer

 

                   



B-2